Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
			EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery N. Goldstein on 02/02/2021.
The application has been amended as follows: Claim 1 was amended to better define the instant invention:
	
	Claim 1.    (Currently amended) An article of footwear having a front portion and a heel portion, the article of footwear comprising:
	a flexible sole defining a channel extending within said flexible sole; 
	a stretchable unitary shoe upper attached to said flexible sole;
	a lockable hinge mechanism disposed within the channel, said lockable hinge having an unlocked position wherein the heel portion of said footwear is free to pivot about the channel relative to the front portion of said footwear, and a locked position wherein the heel portion of said article of footwear is locked into position relative to the front portion of said footwear; and a spring within the channel biased to pivot the heel portion relative to the front portion.

Allowable Subject Matter
Claims 1-17 are allowed.
Drawings
The drawings were received on 11/05/2020.  These drawings are acceptable.
Specification
The amendment to the specification filed 11/05/2020 does conform to 37 CFR 1.125(b) and (c), and was entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
02/02/2021